190 S.W.3d 579 (2006)
William FINK, Appellant,
v.
CITY OF MARYLAND HEIGHTS, Respondent.
No. ED 86319.
Missouri Court of Appeals, Eastern District, Division Four.
May 2, 2006.
Mark L. Akers, Greg Kloeppel, St. Louis, MO, for Appellant.
*580 Howard Paperner, St. Louis, MO, for Respondent.
Before NANNETTE A. BAKER, P.J. and ROBERT G. DOWD, JR. and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
William Fink ("Fink") appeals from the judgment finding in favor of the City of Maryland Heights ("the City") on Fink's petition for declaratory judgment and writ of mandamus. Fink contends the trial court erred in granting judgment in favor of the City because he had an unconditional right to permanent appointment to the position of lieutenant with the City police department.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b). The City's motion to dismiss that was taken with the case is hereby denied.